                  Case 1:15-cr-00009-DAD-BAM Document 61 Filed 02/26/21 Page 1 of 1
                                      IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                        v.                                 CR NO: 1:15-CR-00009-DAD-BAM

ALAN ANTHONEE AMEY

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Alan Anthonee Amey
 Detained at            Fresno County Jail
 Detainee is:           a.)    ☒ charged in this district by: ☐ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: Supervised Release Violation Petition
                   or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                   or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                    is currently being served at the detaining facility


  Appearance is necessary February 26, 2021 at 2PM before Hon. Stanley A. Boone in the Eastern District of California.

                        Signature:
                        Printed Name & Phone No:                  Laurel J. Montoya 559-286-5823
                        Attorney of Record for:                   United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on February 26, 2021 at 2PM, and any further proceedings to be had
in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:      Feb 25, 2021
                                                              Honorable Stanley A. Boone
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                                ☒Male      ☐Female
 Booking or CDC #:                                                                         DOB:
 Facility Address:       Fresno, CA                                                        Race:
 Facility Phone:                                                                           FBI#:
 Currently

                                                   RETURN OF SERVICE
 Executed on:
                                                               (signature)
